            Case 3:18-cv-05639-RBL Document 151 Filed 07/08/19 Page 1 of 2



 1                                                                The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9

10
        COALVIEW CENTRALIA, LLC, a Delaware                 NO.    3:18-CV-05639-RBL
11      limited liability company,
                                                            ORDER GRANTING IN PART AND
12               Plaintiff,                                 DENYING IN PART DEFENDANTS’
                                                            MOTION TO COMPEL
13               v.
14
        TRANSALTA CENTRALIA MINING LLC, a
15      Washington limited liability company, and
        TRANSALTA CORPORATION, a Canadian
16      corporation,
17               Defendants.
18

19
            This matter comes before the Court on Defendant TransAlta Centralia Mining, LLC’s

20
     Motion to Compel Discovery Responses. The motion is granted for the reasons stated therein.

21
     Accordingly:

22
            1.        Coalview’s position that claims seeking damages incurred before May 25, 2018

23
     are barred under the parties’ agreement does not shield it from discovery of documents and

24
     information dated, created, or concerning the time period before May 25, 2018.

25
            2.        Coalview is ordered to respond to all of TransAlta’s pending discovery

26
     requests—including but not limited to TransAlta’s interrogatories numbers 3 and 7 and

27
     TransAlta’s requests for production numbers 4–17, 20, 21, 25—without objection that the



      ORDER GRANTING MOTION TO COMPEL - 1
      No. 3:18-CV-05639-RBL
            Case 3:18-cv-05639-RBL Document 151 Filed 07/08/19 Page 2 of 2



 1   requested documents or information are irrelevant or outside the temporal scope of permissible

 2   discovery.

 3          3.     The motion is DENIED as to Interrogatory 2 and Request for Production

 4   Numbers 28 and 30.

 5

 6          DATED this 8th day of July, 2019.

 7

 8

 9
                                                        A
                                                        Ronald B. Leighton
10                                                      United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



      ORDER GRANTING MOTION TO COMPEL - 2
      No. 3:18-CV-05639-RBL
